*251Judgment, Supreme Court, New York County (Lewis Stone, J., at hearing; James Yates, J., at jury trial and sentence), rendered June 13, 2002, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The police had, at the very least, reasonable suspicion to detain defendant for a confirmatory identification by an undercover officer, since defendant fit the description of a person who had sold drugs to the undercover officer moments before and was discovered in the very spot described by that officer. The description, which featured a particular article of clothing, was sufficiently specific, given the close spatial and temporal factors and the fact that defendant was the only person present who met the description (see e.g. People v Rampersant, 272 AD2d 202 [2000], lv denied 95 NY2d 870 [2000]). Concur—Nardelli, J.P., Mazzarelli, Friedman and Gonzalez, JJ.